DETAILED ACTION
This Office Action is in response to Applicants Application filed on July 9, 2021.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/21 and 4/3/22 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the status of the cross reference to related U.S> Applications -Continuation-in-Part needs to be updated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Russell et al (hereinafter, “Russell”, U.S. Pat. No. 10,204,524).
As per claims 1, 10 and 12, Russell discloses a method, non-transitory computer -usable storage medium and an observation platform of managing structured communications within an observation platform, the method comprising:
responsive to a request interaction (i.e. verbal or text), setting up, by a computer system, an action request regarding a structured communication in the observation platform (col. 15, lines 4-19 and lines 24-38; Russell discloses receiving a verbal or text query from an user (col. 18, lines 65-67 and col. 21, lines 51-57; Russell discloses the query including asking the user to perform a specific task);
analyzing, by the computer system, the action request with respect to a programmable policy (i.e. rules) of the observation platform and applications installed on the observation platform (col. 17, lines 18-30; Russell discloses analyzing a query according to the rules) and (col. 18, lines 65-67 and col. col. 21, lines 51-57: Russell discloses the query including a request asking the user to perform a specific task)
analyzing, by the computer system, the action request with respect to context in the observation platform, where the context is one of user context in the observation platform and device context in the observation platform (col. 17, lines 18-30; Russell discloses analyzing a query according to context information) and (col. 18, lines 65-67 and col. 20, lines 25-37; Russell discloses context information including geographic information, data regarding length or time of communication);
analyzing, by the computer system, the action request with respect to status in the observation platform, where the status is one of user status in the observation platform and device status in the observation platform (col. 15, lines 4-11: Russell discloses determining the user and device status according the query); and
moderating, by the computer system, an action in the observation platform with respect to the structured communication based on results of the policy, context, and status analyses (col. 15, lines 4-19 and lines 24-38).
As per claims 2, 11 and 13, Russell further discloses:
collecting, by the computer system, data from the observation platform in relation to the structured communication, wherein the collected data is stored for one or more of analysis, use in making policy decisions, use in making context decisions, and reporting (col. 15, lines 4-19 and lines 24-38).
As per claim 3, Russell discloses wherein the responsive to a request interaction, setting up by a computer system, an action request regarding a structured communication in the observation platform comprises:
responsive to the request interaction as a user command to the computer system, setting up by the computer system, the action request regarding the structured communication in the observation platform (col. 15, lines 4-19 and lines 24-38).
As per claim 4, Russell discloses wherein the responsive to a request interaction, setting up by a computer system, an action request regarding a structured communication in the observation platform comprises:
responsive to the request interaction as a proximity (i.e. location) detection by the computer system, setting up by the computer system, the action request regarding the structured communication in the observation platform (col. 17, lines 38-45).
As per claim 5, Russell discloses wherein the responsive to a request interaction, setting up by a computer system, an action request regarding a structured communication in the observation platform comprises:
responsive to the request interaction of an external system interaction with the computer system, setting up by the computer system, the action request regarding the structured communication in the observation platform (col. 15, lines 4-19 and lines 24-38).
As per claim 6, Russell discloses wherein the moderating, by the computer system, an action in the observation platform with respect to the structured communication based on results of the policy, context, and status analyses comprises: 
enabling the structured communication in a portion of the observation platform (col. 14, lines 45-53 and lines 64-67).
As per claims 7 and 18, Russell discloses wherein the moderating, by the computer system, an action in the observation platform with respect to the structured communication based on results of the policy, context, and status analyses comprises: 
modifying the structured communication in a portion of the observation platform (col. 14, lines 64-67 and col.15, lines 1-9).
As per claims 8 and 19, Russell discloses wherein the moderating, by the computer system, an action in the observation platform with respect to the structured communication based on results of the policy, context, and status analyses comprises: 
delaying the structured communication in a portion of the observation platform (col. 14, lines 64-67 and col.15, lines 1-9).
As per claims 9, and 20, Russell discloses wherein the moderating, by the computer system, an action in the observation platform with respect to the structured communication based on results of the policy, context, and status analyses comprises: 
inhibiting the structured communication in a portion of the observation platform (col. 14, lines 45-54).
As per claim 14, Russell discloses:
wherein the request interaction comprises a user command to the computer system (col. 15, lines 27-38).
As per claim 15, Russell discloses:
wherein the request interaction comprises a proximity detection by the computer system (col. 17, lines 18-30).
As per claim 16, Russell discloses:
wherein the request interaction comprises an external system interaction with the computer system (col. 15, lines 4-19 and lines 24-38).
As per claim 17, Russell discloses wherein the moderation of the action comprises:
the computer system enabling the structured communication in a portion of the observation platform (col. 14, lines 45-53 and lines 64-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
August 13, 2022